Dismissed and
Memorandum Opinion filed June 24, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00315-CV
____________
 
BRIAN K. MCPHERSON, Appellant
 
V.
 
DAVID A. JALUFKA, SHERIFF, Appellee
 
 
 

On Appeal from the 81st District Court
Karnes County, Texas
Trial Court Cause No. 09-05-00067-CV/K
 
 
 

M E M O R
A N D U M   O P I N I O N
            This appeal is from a judgment signed January 27, 2010.  The
clerk’s record was filed on March 15, 2010.  The reporter’s record was filed March
30, 2010.  No brief was filed.
            On April 14, 2010, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 24, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed a
Request for Extension of Time to File Appeal seeking until September 6, 2010,
to obtain findings of fact and conclusions of law.  This appeal is from
a chapter 14 dismissal.  Because the case was not tried, appellant is not
entitled to findings of fact or conclusions of law.  See Tex. R. App. P.
296.  The request was denied.
            As of this date, no brief has been filed.  Accordingly, the
appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Sullivan, and Christopher.